Matter of 1437 Carroll, LLC v New York State Div. of Hous. & Community Renewal (2017 NY Slip Op 04266)





Matter of 1437 Carroll, LLC v New York State Div. of Hous. & Community Renewal


2017 NY Slip Op 04266


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2015-12243
 (Index No. 14331/14)

[*1]In the Matter of 1437 Carroll, LLC, appellant, 
vNew York State Division of Housing and Community Renewal, respondent-respondent, et al., respondent.


Belkin Burden Wenig & Goldman, LLP, New York, NY (Sherwin Belkin, Robert A. Jacobs, Magda L. Cruz, and Phillip Billet of counsel), for appellant.
Mark Palomino, New York, NY (Kathleen Lamar and Jack Kuttner of counsel), for respondent-respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal dated August 6, 2014, which confirmed a determination of the Rent Administrator dated January 4, 2013, finding, inter alia, that the petitioner overcharged one of its tenants and owed that tenant the total sum of $256.96, the petitioner appeals from a judgment of the Supreme Court, Kings County (Bunyan, J.), dated September 29, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
The petitioner commenced this CPLR article 78 proceeding to review a determination of the Deputy Commissioner of the New York State Division of Housing and Community Renewal which confirmed a determination of the Rent Administrator finding, inter alia, that the petitioner overcharged one of its tenants and owed that tenant the total sum of $256.96. In the judgment appealed from, the Supreme Court denied the petition and dismissed the proceeding. The petitioner appeals.
In reviewing a determination of the New York State Division of Housing and Community Renewal (hereinafter the DHCR), the inquiry "is limited to whether the determination . . . was arbitrary or capricious, without a rational basis in the record and without a reasonable basis in the law" (Matter of Melendez v New York State Div. of Hous. & Community Renewal , 304 AD2d 580, 581; see  CPLR 7803[3]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d 222, 230-231). "Arbitrary action is without sound basis in reason and is generally taken without regard to the facts" (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County , 34 NY2d at 231).
Here, contrary to the petitioner's contention, the DHCR's determination has a rational basis in the record and was not arbitrary or capricious (see Matter of North Carolina Leasing Corp. v New York State Div. of Hous. & Community Renewal , 156 AD2d 452, 454). Accordingly, the [*2]Supreme Court properly denied the petition and dismissed the proceeding.
CHAMBERS, J.P., ROMAN, MILLER and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court